
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.20



AMENDMENT to EMPLOYMENT AGREEMENT
between
TENFOLD CORPORATION and NANCY M. HARVEY


        This Amendment to Employment Agreement between TenFold Corporation (the
"Company") and Nancy M. Harvey ("Employee"), dated January 11, 2001 (the
"Amendment") is effective as of February 28, 2002.

        For value received, the sufficiency of which is hereby acknowledged, the
parties hereby agree to amend the Employment Agreement between TenFold
Corporation and Nancy M. Harvey (the "Agreement") as follows. The capitalized
terms used below shall have the meaning assigned to them in the Agreement,
unless specifically defined in this Amendment. Any conflict between the
Agreement and this Amendment shall be governed by this Amendment.

        Paragraph 4(d) of the Agreement provides Employee with an opportunity to
earn an annual cash bonus each year during the term of the Agreement (the
"Annual Bonus"). Employee's entitlement to and the amount of such Annual Bonus
is determined in the reasonable discretion of the Compensation Committee. The
parties hereby agree that Employee's Annual Bonus for 2001 shall be in the form
of a stock option grant of one million (1,000,000) shares of the Company's
common stock (the "Annual Bonus Stock Option"). Therefore, notwithstanding the
Company's performance, Employee shall not receive any cash bonus for 2001. The
option grant shall only become effective when approved by the Company's Board of
Directors and Compensation Committee. Upon such approval, Employee agrees to
accept the Annual Bonus Stock Option as her Annual Bonus for 2001, and agrees to
waive any and all claims she may otherwise have to an Annual Bonus for 2001.

        The parties further agree that upon approval by the Company's Board of
Directors and Compensation Committee, the Annual Bonus Stock Option granted to
Employee shall vest according to the following schedule: 200,000 shares shall
vest on January 1, 2002. The remaining eighty percent (80%) of the shares shall
vest in sixteen (16) equal quarterly installments, beginning on March 31, 2002.
The Company and Employee agree that the Annual Bonus Stock Options option
agreement shall provide that in the event of a Change of Control all of the
shares under such option grant shall become fully exercisable five (5) days
before a Change in Control and shall remain exercisable for a period of one
(1) year following the Change of Control event.

        In addition, the parties agree that Paragraph 4(c) of the Agreement is
hereby superseded and replaced in its entirety as set forth below. As amended,
Paragraph 4(c) shall be effective as of January 11, 2001. Employee expressly
waives any vesting rights previously granted under Paragraph 4(c) and agrees
that that Paragraph 4(c), as amended, fully and accurately states Employee's
rights with regard to the stock option previously granted by Paragraph 4(c).

        c.    STOCK OPTIONS AND OTHER INCENTIVE PROGRAMS. The Company and
Employee each acknowledges that the Company has previously granted Employee the
following options to purchase of the Company's common stock: (i) an option to
purchase 300,000 shares on September 10, 2000 at $9.81 per share; and (ii) an
option to purchase 1,000,000 shares on December 15, 2000 at $1.625 per share
(collectively, the "Preexisting Options"). Employee has not purchased any shares
granted under any of the Preexisting Options. Except as otherwise provided in
this subsection, the Preexisting Options shall remain in full force and effect.
Employee shall be eligible to participate in the Company's Stock Option Plan,
Employee Stock Purchase Plan, and any other incentive programs available to
officers or employees of the Company. Employee shall be awarded an option to
purchase one-million (1,000,000) shares (as adjusted for any stock split or
similar event) of the Company's common stock on the date this Agreement is
approved by the Compensation Committee. Such option shall provide for an
exercise price equal to the stock's fair market value on the grant date, and
shall first become exercisable to the extent of 250,000 shares on January 11,
2001. The remaining 750,000 shares shall become exercisable in twelve (12) equal
quarterly installments, beginning on March 31,

--------------------------------------------------------------------------------


2001; provided, however, that such option shall become fully exercisable five
(5) days before a Change in Control. The option shall be an incentive stock
option described in Internal Revenue Code §422 to the maximum extent allowable,
which may require separate option agreements. Options previously granted
Employee shall remain in full force and effect. The Company and Employee hereby
revise and amend the Preexisting Options option agreements so that in the event
of a Change of Control all of the shares under such option grants shall become
fully exercisable five (5) days before a Change in Control and shall remain
exercisable for a period of one (1) year following the Change of Control event.

        Except for the specific amendments set forth above, all terms and
conditions of the Agreement shall remain in full force and effect.

        This Amendment constitutes the entire agreement of the parties as to its
subject matter and supersedes all oral negotiations and prior writings with
respect to such subject matter. This Amendment may not be further amended,
modified or canceled except by a writing duly executed by both parties hereto.

        The parties have executed this Amendment as of the date first written
above.

    TenFold Corporation:
 
 
     

--------------------------------------------------------------------------------

By: Jeffrey L. Walker, Chairman
 
 
Employee:
 
 
     

--------------------------------------------------------------------------------

Nancy M. Harvey

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.20



AMENDMENT to EMPLOYMENT AGREEMENT between TENFOLD CORPORATION and NANCY M.
HARVEY
